

113 HR 3234 IH: Pay Accountability Act
U.S. House of Representatives
2013-10-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I113th CONGRESS1st SessionH. R. 3234IN THE HOUSE OF REPRESENTATIVESOctober 2, 2013Mr. Hall introduced the following bill; which was referred to the Committee on Oversight and Government Reform, and in addition to the Committee on House Administration, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo withhold the pay of Members of Congress, the President, and the Vice President if a Government shutdown is in effect or the Government is unable to make payments or meet obligations because the public debt limit has been reached, and for other purposes.1.Short titleThis Act may be cited as the Pay Accountability Act.2.Withholding of Pay of Members of Congress if Government shutdown is in effect or public debt limit is reached(a)Holding Salaries in EscrowIf during any pay period during a Congress a Government shutdown is in effect or the public debt limit is reached, the payroll administrator of a House of Congress shall—(1)withhold from the payments otherwise required to be made with respect to the pay period for the compensation of each Member of Congress who serves in that House of Congress an amount equal to the product of—(A)an amount equal to one day’s worth of pay under the annual rate of pay applicable to the Member under section 601(a) of the Legislative Reorganization Act of 1946 (2 U.S.C. 31) for the pay period; and(B)the number of 24-hour periods during which the Government shutdown is in effect or the public debt limit is reached (as the case may be) which occur during the pay period; and(2)deposit in an escrow account all amounts withheld under paragraph (1).(b)Transfer to Secretary of the Treasury at end of the Congress(1)TransferThe payroll administrator of a House of Congress shall transfer to the Secretary of the Treasury any amounts remaining in any escrow account under this section on the last day of the Congress involved.(2)Requiring Amounts to be Used for Deficit ReductionAny amounts transferred to the Secretary of the Treasury under paragraph (1) shall be deposited in the Treasury and used for deficit reduction.(c)Role of Secretary of the TreasuryThe Secretary of the Treasury shall provide the payroll administrators of the Houses of Congress with such assistance as may be necessary to enable the payroll administrators to carry out this section.(d)DefinitionsIn this section—(1)the term Member of Congress means an individual serving in a position under subparagraph (A), (B), or (C) of section 601(a) of the Legislative Reorganization Act of 1946 (2 U.S.C. 31); and(2)the payroll administrator of a House of Congress means—(A)in the case of the House of Representatives, the Chief Administrative Officer of the House of Representatives, or an employee of the Office of the Chief Administrative Officer who is designated by the Chief Administrative Officer to carry out this section; and(B)in the case of the Senate, the Secretary of the Senate, or an employee of the Office of the Secretary of the Senate who is designated by the Secretary to carry out this section.3.Withholding of pay of President and Vice President if Government shutdown occurs or public debt limit is reached(a)Holding Salaries in EscrowIf during any pay period during a President’s or Vice President’s term of office a Government shutdown is in effect or the public debt limit is reached, the White House Office shall—(1)withhold from the payments otherwise required to be made with respect to the pay period for the compensation of the President or the Vice President an amount equal to the product of—(A)an amount equal to one day’s worth of pay under the annual rate of compensation of the President under 102 of title 3, United States Code, or the annual rate of salary of the Vice President under section 104 of title 3, United States Code (as the case may be), for the pay period; and(B)the number of 24-hour periods during which the Government shutdown is in effect or the public debt limit is reached (as the case may be) which occur during the pay period; and(2)deposit in an escrow account all amounts withheld under paragraph (1).(b)Role of Secretary of the TreasuryThe Secretary of the Treasury shall provide the White House Office with such assistance as may be necessary to enable the White House Office to carry out this section.(c)Transfer to Secretary of the Treasury at end of Term of Office(1)TransferThe White House Office shall transfer to the Secretary of the Treasury any amounts remaining in any escrow account under this section on the last day of the President’s or Vice President’s term of office involved.(2)Requiring Amounts to be Used for Deficit ReductionAny amounts transferred to the Secretary of the Treasury under paragraph (1) shall be deposited in the Treasury and used for deficit reduction.4.Determinations(a)Government ShutdownFor purposes of this Act, a Government shutdown shall be considered to be in effect if there is a lapse in appropriations for any Federal agency or department as a result of a failure to enact a regular appropriations bill or continuing resolution.(b)Public Debt LimitFor purposes of this Act, the public debt limit shall be considered to be reached if the Federal Government is unable to make payments or meet obligations because the public debt limit under section 3101 of title 31, United States Code, has been reached.